DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted December 29, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 10-14, 19-23, 26, 27, and 30-41 are currently pending.

Response to Arguments
2.	The claim rejections are overcome and/or withdrawn.
	Applicant argues figures 1-4 should not be labeled “Prior Art” because “the specification of the present application clearly integrates the components illustrated in Figures 1-4 into novel concepts described therein, for example, with respect to other Figures” (remarks, pp. 15-16). The Examiner has carefully considered this point, but respectfully disagrees with this rationale. 
The requirement to assign a “Prior Art” label is based on what is actually illustrated – “only that which is old is illustrated.” The figures of the instant application are exact duplications depicting nothing new. It is immaterial that there may be new features described in the disclosure that are applicable to the figures because none of these features are shown. The objections to the drawings are therefore maintained.

Drawings
3.	Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See, e.g., U.S. Publication No. 2018/0234359; note figures 1, 2, 7, and 8.). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and 

Conclusion
4.	This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476